Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
Applicant’s amendment filed 12/10/2020 has been received and entered.  Claims 19, 25, 40 have been amended and claims 1-18, 20-24, 27-30, and 32-37 have been cancelled.  
Claims 19, 25-27, 31 and 38-50 are pending.

Election/Restrictions
It was noted that there was a restriction requirement required (see action mailed 9/18/2016) to which Applicants elected Group 1 which included an election of species for imaging processing (see paper entered 12/22/2017).  
The claims were amended and determined to be a shift in invention set forth in the restriction requirement from automation in the processing of the image to a user evaluation of the image.  However, the examination of the invention set forth in the amended claims was performed.  The amendments to the claims are consistent with the invention previously examined.  Claims 19, 25-27, 31 and 38-50 are pending and currently under examination.

Priority
This application filed 4/6/2015 is a continuation of 13/691313 filed now abandoned, which is a continuation of 10/662765 now US Patent 8346483, which claims benefit to provisional application 60/410433 filed 9/13/2002.
No comment has been made by Applicants regarding the summary of priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 41 recited the limitation "the raw image" which did not have sufficient antecedent basis for this limitation in the claims or in the independent claim.
The claims have been amended to delete the term ‘raw’ which has addressed the basis of the issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 19, 25-27, 31 and 38-50 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8715955 (US Application 10/662765). Although the claims at issue are not identical, they are not patentably distinct from each other because both comprise steps for capturing an image of a tissue and using the image to process cell removal using film proximal to the tissue by use of a laser.
Claims 19, 25-27, 31 and 38-50 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7148966 (US Application 11/331758). Although the claims at issue are not identical, they are not patentably distinct from each other because both comprise steps for capturing an image of a tissue and using the image to process cell removal using film proximal to the tissue by use of a laser.
Response to Applicant’s arguments
Applicant request that the rejection be held in abeyance until allowable subject matter has been identified (see page 7/8 in Applicant’s remarks).
Applicant’s request is noted, however a rejection cannot be held in abeyance.  Applicants do not argue that the analysis or the basis of the rejections are incorrect, nor has a terminal disclaimer been filed.  Accordingly, the rejection is maintained for the reasons of record.

Amended pending independent claim 19 is provided for comparison of claimed subject matter.  Instant application claim 19:
(Currently Amended 12/10/2020) An interactive and automated method for processing a tissue sample using laser capture microdissection, the method comprising: 
acquiring an image of a tissue sample using an automated laser capture microdissection instrument that includes an optical and image acquisition system; said tissue sample including at automatically selected from normal and abnormal; 
displaying the image of the tissue sample to an end-user; 
evaluating the image by the end-user, wherein the end-user determines whether or not the at least one automatically selected target cell 
 processing the tissue sample using the automated laser capture microdissection instrument to remove the at least automatically selected target cell 

For related patent claim comparison, it is noted that instant claim 43 provides for the use of film and transfer using a laser.
From U.S. Patent No. 8715955 (US Application 10/662765), claim 1 for comparison:  
A method for laser microdissection comprising:
providing a first substrate having a surface; applying a layer of biological material to the surface of the first substrate; 
providing a second substrate having a surface with a transfer film disposed thereon, wherein the transfer film has adhesive characteristics upon activation by electromagnetic energy; 
identifying at least one targeted portion of biological material to be microdissected, wherein the at least one targeted portion includes desired and undesired biological material; 
bringing the transfer film into juxtaposition with the first substrate on the side of the biological material in the location of the at least one targeted portion of biological material; 
activating a first laser source so as to describe at least one closed or substantially closed path around the at least one targeted portion of biological material to be microdissected, wherein the first laser source is configured to erode the biological material along the described path and defining an interior and exterior; 
activating a second laser source and directing the second laser source at the interior of the at least one described path so as to activate at least one region of the transfer film so that the at least one activated region of transfer film adheres to the at least one interior portion of biological material, wherein the at least one activated region of transfer film adheres to at least one portion of the undesired biological material; and 
separating the second substrate with its attached transfer film and the at least one adhered targeted portion of biological material from the remaining layer of biological material.
From U.S. Patent No. 7148966 (US Application 11/331758) claim 1 for comparison:    
A method for laser capture microdissection, comprising: providing a laser capture instrument comprising:

a sample-receiving stage connected to the microscope for positioning a tissue sample;
a laser selectively activable to emit a light beam along the first optical axis; an acquisition system for capturing images along the first optical axis; and a camera for capturing images along a second optical axis; providing a tissue sample on the sample-receiving stage; aligning the tissue sample and second optical axis;
capturing, with the camera, a first image of the tissue sample while positioned in the second optical axis;
identifying a region of interest of the tissue sample from the first image; aligning the region of interest and the first optical axis;
capturing, with the acquisition system, a second image of the tissue sample while positioned in the first optical axis;
selecting at least one portion of the region of interest for microdissection; providing a transfer film;
juxtaposing the transfer film with the at least one portion of the region of interest in the first optical axis;
activating at least one area of the transfer film adjacent to the at least one portion of the region of interest with the laser;
adhering the transfer film to the at least one portion of the region of interest that is adjacent to the at least one activated area of the transfer film; and
transferring the at least one portion of the region of interest to the transfer film.
Note dependent claims 3-5 for the use and processing of the image, and use of film for processing the tissue in claim 10.
As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 19, 25-27, 31 and 38-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simone et al. (1998-of record), Lee et al. (US P/N 6,134,354) and Levenson et al. (US P/N 2003/0030801).
The claims have been amended but are still generally directed to a computer-aided method for extracting cells from a tissue sample comprising steps that involve using and displaying an image to extract the cells in the region of interest.  Independent claim 19 has been 
Response to Applicant’s arguments
Applicant provide a characterization of the cited references and summarizing that Simone et al. for providing only an interactive LCM and not one that is automatic; that Levenson et al. for providing image analysis and for teaching away from an interactive mode since images are so complicated; and for Lee that the classification of normal and abnormal cells in a PAP smear, and provides for only a fully automated process.  Applicants argue that in contrast the claims set forth a method that is both automated and interactive noting guidance for various applications provided in the present specification.  Applicant’s arguments have been fully considered, but not found persuasive.
Initially it is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection, Simone et al. is provided as a review for LCM and the variety of applications and methods, in particular that beyond the function of transferring identified cells for LCM that images can be obtained, and that selection and transfer is a positive selection of cells of interest.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Given the teachings of each, it is clear that LCM was rapidly becoming a technique used for a variety of applications and that standardized protocols and libraries of information were being gathered relative to the cells and correlative pathology, and that automation based on the observed fingerprints would assist the pathologist in the assessment and determinative evaluation of a sample and cells of interesting pathology/morphology.
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
For completeness of the record, the rejection of record in provided.  Specifically, Simone et al. teach that laser capture microdissection (LCM) has been developed to provide a reliable method to procure pure populations of cells from specific microscopic regions of tissue sections, in one step, under direct visualization. The cells of interest are transferred to a polymer film that is activated by laser pulses. The exact morphology of the procured cells (with intact DNA, RNA and proteins) is retained and held on the transfer film. With the technology of LCM, cDNA libraries can be developed from pure cells obtained directly from tissue, and microhybridization arrays of thousands of genes can now be used to examine gene expression in microdissected human tissue biopsies. The fluctuation of expressed genes or alterations in the cellular DNA that 
Similarly, Levenson et al. is also directed to an apparatus of performing image analysis on biological samples such as pap smears, see paragraph [0026].  Levenson et al. describes wherein the method of performing image analysis and classification of a target tissue described may further include automating a subsequent process, which may include laser capture microdissection. The function of the LCM method assists in determining the extent of a condition or disease in a target sample. In addition, Levenson et al. at paragraph [0011] describe wherein the tissue in a region of interest may be removed.
With respect to embodiments of image processing and automation for identifying a cell of interest, Lee et al. at col. 4, lines 58-64 and col. 5, lines 19-27 describe a system that acquires digital images and performs image analysis through various stages with each stage applying classifiers.   Lee et al. at col 6, line 27 describe acquiring multiple images and transforming the images into gray scale images, which reads on limitations of the first two steps.  With regards to the second step, the wording “including” is being interpreted as comprising wherein the limitation appears to require transforming the image into a feature space of one of the options, in the instant case of the Lee et al. reference, it is the gray scale space.  Lee et al. further describe at col. 5, lines 35-45 wherein during classifier development the apparatus calculates and stores many features associated with each object to be entered into an object classifier training database, which also stores information provided by expert cytologists for each object in the 
Given the teachings for the use of LCM of Simone et al., Lee et al. and Levenson et al. it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have combined the image analysis method taught by Lee et al. with a subsequent automated process of using laser capture microdissection as taught by Simone et al and Levenson et al.   Th e use of LCM to obtain DNA samples for further analysis of disease is provided by both Simone et al and Levenson et al who describe the further use of LCM assists to determine and study disease pathology and progression in a very detailed manner. Each Simone, Lee and Levenson are directed to the same goal of using image analysis to classify biological tissue samples.   Levenson exemplifies the advantage of using a subsequent automated process involving LCM, .  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631